Shaw, C. J.
We are not aware of any general rules regulating the discretion of courts of probate in making allowances to widows. Indeed, it depends upon such a great variety of circu1 "stances,that it would be difficult to frame any rule, in any considerable degree general, to apply to them.
Both parties refer to St. 1838, c. 145, as the one now in force, giving the law on this subject, though we believe that statute makes no substantial change from the earlier statutes. • By the Rev. Sts. c. 65, §§ 4, 5, 6, it was provided that certain articles enumerated, including such provisions, furniture and other necessaries as the judge should order to be allowed to the widow, should be wholly omitted from the inventory, not be deemed assets, nor subject to probate settlement and account. This was a considerable innovation upon the old and established practice, and, after a short experience, was found or thought to be inconvenient; and in about two years after the revised stat • utes went into operation, the statute of 1838 was passed, repealing this part of them, and substantially reinstating the law as it stood before.
By this statute, an unlimited power is given to the judge of probate, to make an allowance to the widow of such part of the personal estate, “ having due regard to all the circumstances of the case,” as he shall see fit, for necessaries for the use of herself, and the family under her care, if any. Such articles, though not to be deemed assets for the payment of debts or charges, are to be brought into the inventory, and of course into the probate account; but they will be fully accounted for by showing such decree of the judge, and a delivery of the articles pursuant to it.
*525Though no general rules have been or can be established, reg ulating this judicial discretion, yet, to some extent, the consider ations of justice and expediency on which the law is founded are plain and obvious, and from them we may infer the inten tian of the legislature. The case supposes the decease of a husband, leaving a widow. In the great majority of cases, he will have been a housekeeper; in many, a parent; in many leaving children helpless and dependent. In many cases, the widow, by the decease of her husband, may become the head of a household and family; new duties and obligations may rest upon her, causing an immediate demand for necessaries, sometimes even before letters of administration can be granted. The purpose of the statute, we think, is, to make a personal allowance to her to meet these necessities. But no one of these circumstances constitutes a condition to this allowance, or a decisive test of its fitness. The parties may not have been housekeepers, or even living together, at the time of her husband’s decease. She may have been absent at a hospital or infirmary, for the recovery of her health, bodily or mental, and stand in immediate need; or she may be on a visit to her friends; or, by mutual consent, and for their common benefit, they may seek employment in different places, as, for instance, the husband at sea, the wife in a school or a factory. But these are all “ circumstances,” and they are often numerous and various, to be taken into consideration by the judge, to determine whether any allowance shall be made, and, if any, what. The amount of the property left by the husband, and the amount of the separate property and means of the wife, are also important circumstances bearing on the question of her necessities.
The parties in the present case had been living separate a number of years. Some evidence was offered with a view to show which party was the culpable cause of this separation. But we think such fact has very little application to the question. The allowance now under consideration is not made to the widow as a reward for faithful service as a wife; nor is it given out of the husband’s estate as compensation to her for ill treatment by him as a husband ; but it is a question solely of her actual necessities
*526Nor do we deem it of any importance that, after an actual and formal agreement for a separation, by deed, with the inter vention of a trustee, there was a temporary cohabitation. In a question of divorce for alleged conjugal misconduct anterior to such cohabitation, that fact might be most material. The deed attending their separation, though very material in showing tho all her property was restored to her, is not necessary as proof of , actual separation by mutual consent; that is proved by the par ties living apart several years, after such temporary cohabitation.
But she had no family to support, no child to provide for; all her separate property, which was very considerable, was secured to her on her marriage, and confirmed to her on the separation, and was considerably increased before the decease of her husband. No new duties devolved upon her by that event, and she incurred no additional expenses.
Under these circumstances, we see no ground to question the sound discretion of the judge of probate, in declining to make her a personal allowance out of the husband’s estate; and we concur with him in deciding that her application be dismissed.

Decree affirmed.